UNITED STATES ARMY COURT OF CRIMINAL APPEALS

Before
BROOKHART, SALUSSOLIA, and SCHASBERGER
Appellate Military Judges

UNITED STATES, Appellee
Vv.
First Lieutenant HUNTER H. SATTERFIELD
United States Army, Appellant

ARMY 20180125

Headquarters, 25th Infantry Division
Kenneth W. Shahan, Military Judge
Colonel Ian R. Iverson, Staff Judge Advocate

For Appellant: Colonel Elizabeth G. Marotta, JA; Major Julie L. Borchers, JA;
Captain James J. Berreth, JA (on brief); Major Kyle C. Sprague, JA; Captain James
J. Berreth, JA (on reply brief).

For Appellee: Colonel Steven P. Haight, JA; Lieutenant Colonel Wayne H.
Williams, JA; Major Dustin B. Myrie, JA; Captain Lauryn D. Carr, JA (on brief).

30 October 2019

This opinion is issued as an unpublished opinion and, as such, does not serve as precedent.

SCHASBERGER, Judge:

Lieutenant Hunter H. Satterfield appeals his convictions for assaulting his
wife, asking us to set aside the findings of guilty. Appellant alleges that the military
judge abused his discretion in precluding a defense expert witness from testifying
about Borderline Personality Disorder (BPD). He argues that the military judge’s
ruling prevented him from explaining that his apologies to his wife were not because
he had beaten her, but instead were appellant’s attempt to respond to a person
SATTERFIELD—ARMY 20180125

suffering from a mental illness. We disagree that appellant was denied the ability to
present his defense and find no abuse of discretion by the military judge.'

A military judge sitting as a general court-martial convicted appellant,
contrary to his pleas, of three specifications of assault consummated by a battery, in
violation of Article 128, Uniform Code of Military Justice, 10 U.S.C. § 928 [UCMJ].
The military judge sentenced appellant to a dismissal and confinement for four
months. The convening authority approved the adjudged sentence.”

BACKGROUND

Appellant met SZ while she was an intern training dolphins in Hawaii. They
began dating, and SZ stayed in Hawaii after the internship ended to continue the
relationship. At first, SZ maintained her own apartment, but after a few months, she
moved in with appellant.

A few months into the relationship, SZ and appellant got into an argument.
The argument was loud and drew the attention of various neighbors who debated
what to do. The argument ultimately turned physical. Appellant pushed SZ, causing
SZ to fall and eventually hit her head on a nightstand. The neighbors heard the
physical altercation, and one heard SZ say, “You promised you would never hit me.”
One of the neighbors then called the police. When the police arrived, SZ denied any
assault.

Though this was not the only time appellant assaulted SZ, SZ agreed to marry
appellant. They planned an elaborate and expensive wedding in Florida. Shortly
before the wedding, appellant woke up with SZ’s hair in his face. This angered
appellant and he started punching SZ. After he went to work, SZ called her mother
in Florida and told her about the assault. That day, SZ’s mother sent SZ’s cousin
and step-father to Hawaii to bring SZ home to Florida.

 

' Appellant also asserts factual insufficiency for one of the specifications of assault
consummated by a battery, and that he should receive meaningful relief for the
dilatory post-trial processing of his case. We find no merit in either assertion.
Regarding the post-trial delay, the government took 255 days to process the 859-
page record of trial. We do not find a due process violation in, or determine
appellant suffered prejudice as a result of, this delay.

2 We have given full and fair consideration to the matters personally raised by
appellant pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), and
find they are without merit.
SATTERFIELD—ARMY 20180125

When SZ’s family members got to Hawaii, they took SZ to the hospital. The
medical staff documented her injuries and bruises. While there, the police
interviewed SZ and she made a statement regarding the assault. With her relatives’
assistance, SZ left Hawaii and returned to Florida.

In response to SZ’s departure, appellant sent a series of emails to SZ
apologizing and stating that he loved her.? Appellant flew to Florida and contacted
SZ. After a few days, he went to see SZ and spoke with her, her mother, and her
step-father. While there, he apologized again and told them he was taking anger
management classes. Appellant never mentioned anything about the possibility that
SZ suffered from BPD. Appellant and SZ ultimately reconciled and got married on
the beach in Florida.

After they married, SZ repeatedly recanted her previous claims of assault.
She made a written recantation as part of an adverse administrative hearing, and also
recanted when speaking with prosecutors from Hawaii. Approximately seven
months after getting married, SZ and appellant separated. After they separated, SZ
withdrew her recantations and again asserted that appellant assaulted her on various
occasions.

At trial, appellant’s defense strategy was to show that SZ was clumsy, bruised
easily, and was not credible.* To put his various apologies into context, the defense
argued that SZ suffered from BPD and that appellant believed the proper way to
respond to a person with BPD was to apologize when accused of wrongdoing. In
their opening statement, the defense counsel said they would put on evidence that SZ
was impulsive, threw tantrums, had anger and violence issues, and had the ability to
cut off close personal relationships. Defense counsel proffered that they would
establish that appellant believed SZ had BPD, he researched BPD, and he sent the
information about BPD to SZ. To support this theory, the defense wanted their
expert consultant to testify as an expert witness. The government objected as to
relevance, arguing that because SZ had never been diagnosed with this condition, an
expert was not necessary.

 

3 Appellant sent over a dozen emails professing his love and apologizing. For
example, in response to SZ’s email, “Marrying you won’t change the fact that you
beat me so bad I went to the [emergency room],” appellant responded, “All I can say
is that I am very sorry and it will never happen again... .”

4 The defense alleged several motives for SZ’s “fabrications:” she was failing her
classes and being a domestic violence victim got her an extension for classwork; she
was embarrassed that she could not afford her wedding and needed an excuse to call
it off; and that she suffered from BPD which caused her to lie.
SATTERFIELD—ARMY 20180125

The military judge ruled that based on the defense proffer he would allow the
defense to discuss the theory in their opening statement. The military judge
cautioned the defense that they would have to properly admit the evidence which
they proffered to establish the relevance of the expert testimony and their theory.
The defense was not able to meet this burden.

During the cross-examination of SZ, the defense attempted to lay the
foundation that appellant believed SZ had BPD. However, the defense elicited no
evidence of appellant’s belief during the time frame of the charged assaults. The
only evidence adduced was that months after the charged assaults, appellant sent SZ
a link to an article about BPD.

During the defense case-in-chief, the defense called several witnesses to
testify as to the behavior and character of SZ. The witnesses did not establish that
SZ had any mental health conditions. The defense nonetheless renewed their request
to call their expert witness. The government again objected on relevance grounds.
After argument from both sides, the military judge ruled that given the state of the
evidence, “I believe it is wholly irrelevant that an expert witness might believe that
[SZ] exhibits symptoms of someone who might have [BPD].” The defense then
asked to have the expert testify on the proper way to deal with a person with BPD.
The military judge again determined, “it’s not relevant, given the state of the
evidence in the case right now.”

The defense concluded their case with appellant testifying. Appellant denied
ever assaulting SZ. His explanation for the photographs of SZ depicting a bruise on
her leg was that she slipped and fell while hiking. He also remembered the hair
incident very differently than SZ. He testified that he politely asked her to move her
hair and when she declined, he rolled over and said he was going to work. SZ then
became enraged and threw a violent temper tantrum, attacking him. As an
explanation for the litany of emails apologizing to SZ, appellant explained the
apologies referred to his calling her names rather than any physical assaults. He did
not mention BPD at all in his testimony, instead stating, “I just found that if I was
not confrontational to [SZ], it made things better.”

LAW AND DISCUSSION

We review a military judge’s decision regarding the admissibility of expert
testimony pursuant to Military Rule of Evidence [Mil. R. Evid.] 702 for an abuse of
discretion. United States v. Griffin, 50 M.J. 278, 284 (C.A.A.F. 1999) (citation
omitted). The abuse of discretion standard requires “more than a mere difference of
opinion.” United States v. Eugene, 78 M.J. 132, 134 (C.A.A.F. 2018). “A military
judge abuses his discretion when his findings of fact are clearly erroneous, the
court’s decision is influenced by an erroneous view of the law, or the military
judge’s decision on the issue at hand is outside the range of choices reasonably
arising from the applicable facts and the law.” United States v. Flesher, 73 M.J.
SATTERFIELD—ARMY 20180125

303, 311 (C.A.A.F. 2014) (quoting United States v. Miller, 66 M.J. 306, 307
(C.A.A.F. 2008)). Additionally, “[a]n abuse of discretion exists where reasons or
rulings of the military judge are clearly untenable and... deprive a party of a
substantial right such as to amount to a denial of justice.” Jd. (internal quotation
marks and citations omitted).

Military Rule of Evidence 702 provides that an expert witness may provide
testimony if it “will assist the trier of fact to understand the evidence or determine a
fact in issue.” “A suggested ‘test’ for deciding ‘when experts may be used’ is
‘whether the untrained layman would be qualified to determine intelligently and to
the best possible degree the particular issue without enlightenment from those
having a specialized understanding of the subject ....’” Flesher, 73 M.J. at 313
(quoting United States v. Meeks, 35 M.J. 64, 68 (C.M.A. 1992)).

Appellant argues that the military judge failed to conduct a proper analysis,
i.e., that he did not analyze the Houser? factors and did not justify his conclusions.
While we agree with appellant that the military judge should have made detailed
findings of fact and conclusions of law,° we do not find that the military judge’s
conclusion that the expert’s testimony was irrelevant, in light of the evidence before
him, to be clearly erroneous.

We concur with the military judge that the defense expert’s testimony, as
proffered by defense counsel, was neither relevant nor necessary. The defense
argument was that appellant believed SZ suffered from BPD, appellant interacted
with SZ as if she had BPD, and the expert was necessary to show that appellant was
reasonable in his beliefs and actions. This argument fails because the defense never
adduced evidence that at the relevant time (at the time of the charged offenses)
appellant believed SZ had BPD. There is also no evidence that appellant believed
that the appropriate way to deal with a person with BPD was to apologize. Without
that predicate evidence, the testimony of the expert never became relevant.

 

>In United States v. Houser, our superior court articulated six factors for a military
judge to consider when determining if an expert may testify: (1) the qualifications
of the expert; (2) the subject matter of the expert testimony; (3) the basis for the
expert testimony; (4) the legal relevance of the evidence; (5) the reliability of the
evidence; and (6) that the probative value of the expert’s testimony is not
substantially outweighed by the other considerations outlined in Mil. R. Evid. 403.
36 M.J. 392, 397 (C.M.A. 1993).

6 As the military judge failed to put a detailed analysis on the record, we grant his
conclusions less deference. See United States v. Downing, 56 M.J. 419, 422
(C.A.A.F. 2002).
SATTERFIELD—ARMY 20180125

Contrary to appellant’s assertion that he was denied the “foundation of his
defense,” appellant was not prevented from presenting a defense guaranteed by the
Fifth and Sixth Amendments. See United States v. Ndanyi, 45 M.J. 315, 321
(C.A.A.F. 1996). Even without an expert, the defense was able to present and argue
at trial that appellant’s apologies were based on his belief in SZ’s BPD. To that end,
appellant expressly testified, “I just found that if I was not confrontational to [SZ],
it made things better.” Further, the defense introduced evidence that SZ was
impulsive, spoiled, and a liar. The defense also introduced several of SZ’s prior
inconsistent statements and cross-examined her on them.

Even assuming the defense expert’s testimony was relevant and more
probative than prejudicial,’ we must still test for prejudice. “We evaluate prejudice
from an erroneous evidentiary ruling by weighing (1) the strength of the
Government’s case, (2) the strength of the defense case, (3) the materiality of the
evidence in question, and (4) the quality of the evidence in question.” United States
v. Kerr, 51 M.J. 401, 405 (C.A.A.F. 1999) (citation omitted).

The government’s case was strong. In addition to the victim’s testimony, the
government introduced the testimony of the neighbor who overheard one of the
assaults, the testimony of the medical staff who treated SZ after another assault, the
photographs of injuries from two separate assaults, the testimony of SZ’s family,
and the numerous apologies from appellant. The defense case was not as strong. It
was based almost exclusively on attacking the credibility of SZ. The defense
introduced evidence of SZ recanting various allegations of assault; however, all the
recantations were in the context of either saving her relationship with appellant or
saving appellant’s career. Defense’s recantation argument was also severely
undercut by the evidence corroborating SZ’s allegations. Though, appellant testified
in his defense, his explanations of the apologies rang hollow; he did not mention
BPD as a reason for apologizing, instead stating that the apologies were for calling
her a “cunt” and a “bitch.” The last two prongs of our prejudice analysis also don’t
support a conclusion that appellant was prejudiced: the evidence was not material
and would have been speculative at best.

Accordingly, we find the military judge did not abuse his discretion in
denying the defense request for expert testimony, and even if the military judge
clearly erred, appellant was not prejudiced.

 

T As the military judge did not discuss an analysis under Mil. R. Evid. 403, we will
assume if it was relevant then it should have been allowed.
SATTERFIELD—ARMY 20180125

CONCLUSION

Upon consideration of the entire record, the findings of guilty and the
sentence are AFFIRMED.

Senior Judge BROOKHART and Judge SALUSSOLIA concur.

FOR THE COURT:

MALCOLM H. SQUIRES, JR.
Clerk of Court
UNITED STATES ARMY COURT OF CRIMINAL APPEALS

Before
BROOKHART, SALUSSOLIA, and SCHASBERGER
Appellate Military Judges

UNITED STATES, Appellee
Vv.
First Lieutenant HUNTER H. SATTERFIELD
United States Army, Appellant

ARMY 20180125

IT IS ORDERED THAT, to reflect the true proceedings at the trial of the
above-captioned case,

GENERAL COURT-MARTIAL ORDER NUMBER 9, HEADQUARTERS,
25TH INFANTRY DIVISION, SCHOFIELD BARRACKS, HAWAII 96857, dated 26
November 2018,
IS FURTHER CORRECTED AS FOLLOWS:

BY deleting at the top of page one “Firearms Prohibitions
Apply- Felony Conviction. 18 U.S.C. 922(g)(1).”

BY adding at the top of page one “Misdemeanor Crime of
Domestic Violence. 18 U.S.C. 922(g)(9).”

DATE: 30 October 2019

FOR THE COURT:

  

M\-LCOLM H. SQUIRES,
Clerk of Court